Case 2:21-cv-00176-TS-CMR Document 19 Filed 08/17/21 PageID.143 Page 1 of 5




Michele Anderson-West
STAVROS LAW P.C.
8915 South 700 East, Suite 202
Sandy, Utah 84070
P: 801.758.7604
michele@stavroslaw.com
       Attorneys for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

BLAIR LAMPE, an individual,                        NOTICE OF FILING EXHIBIT IN
                                                   SUPPORT OF PLAINTIFF’S
     Plaintiff,                                    MEMORANDUM IN OPPOSITION TO
v.                                                 DEFENDANT’S MOTION TO DISMISS

DELTA AIR LINES INC., a foreign                    No. 2:21-cv-00176-TS-CR
corporation,
                                                  District Judge Ted Stewart
     Defendant.                                   Magistrate Judge Cecilia M. Romero
         Plaintiff Blair Lampe by and through undersigned counsel of record, gives notice of filing

Exhibit 1, attached hereto, in support of Plaintiff’s Memorandum in Opposition to Defendant’s

Motion to Dismiss.

         Dated this 17th day of August 2021.

                                                       /s/ Michele Anderson-West
                                                      Michele Anderson-West
                                                      STAVROS LAW P.C.
                                                      Attorneys for Plaintiff
Case 2:21-cv-00176-TS-CMR Document 19 Filed 08/17/21 PageID.144 Page 2 of 5




                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of August 2021 I caused a true and correct copy of

the foregoing to be filed with the Clerk of Court using the CM/ECF system which sent

notification of such filing to the following:

       Fredrick R. Thaler
       David B. Dibble
       Jascha K. Clark
       RAY QUINNEY & NEBEKER P.C.
       36 South State Street Suite 1400
       Salt Lake City, Utah 84111
       rthaler@rqn.com
       ddibble@rqn.com
       jclark@rqn.com
                                                              /s/ Michele Anderson-West
Case 2:21-cv-00176-TS-CMR Document 19 Filed 08/17/21 PageID.145 Page 3 of 5




              EXHIBIT 1
Case 2:21-cv-00176-TS-CMR Document 19 Filed 08/17/21 PageID.146 Page 4 of 5
Case 2:21-cv-00176-TS-CMR Document 19 Filed 08/17/21 PageID.147 Page 5 of 5
